Title: To Alexander Hamilton from Adam Hoops, 21 May 1799
From: Hoops, Adam, Jr.
To: Hamilton, Alexander


          
            Sir
            Fort Jay 21 May 1799
          
          My communication by Lieut Leonard was intended merely to revive the subject which I had reported to you by letter last week and which I afterwards mentioned in Conversation—I requested Mr Leonard to Suggest that with the assistance of Capt McClallen now in New York a Court martial might be constituted with an officer to officiate as Judge adte. if necessary for the Trial of the prisoners in the guard house of this Garrison—Mr Heaton returned yesterday so that a Court may now be made without Capt McClallen if Lieut Yates sits as a member There are four prisoners in the guard house who have been in Confinement a Considerable length of time & whose offences tho of a serious nature may come under the Cognisance of a Garrison Court martial —.
          Three fourths of Lieut Leonards detachment I am informed have not had the Small pox and there is some uneasiness on that score it now prevails in Town, and the Communication by means of the workmen and otherwise may be some exposure—They were entirely destitute of Camp Equipage, but Lieut Leonard has made a return for & drawn Camp Kettles, for the want of which they had suffered great inconvenience—Doctor Davis intends leaving the Hospital as soon as another Surgeon can be procured to supply his place. I spoke some days since to Dr. Burrows on that Subject—Doctor Davis’s evidence is important in the Case of Doctor Osborne & in the Case of Capt Frye it is indispensable—He contemplated a Journey to Georgia a little time since tho now he has given up the idea—yet being entirely unsettled, he may be absent when the Court Martial assembles unless there may be means of insuring his presence—
          I am Sir with great Respect yr Mo Ob Srt
          
            A Hoops Mt
          
          General Hamilton
        